EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Carlo Miguel C. Ocampo on January 12, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A touch display device comprising:
a display panel including a plurality of touch electrodes, the display panel configured to switch between a first mode and a second mode that is different from the first mode;
a gate driving circuit configured to provide gate signals to a plurality of gate lines;
 a first combined integrated circuit and a second combined integrated circuit configured to provide data voltages to a plurality of data lines, wherein the first combined integrated circuit is configured to generate a first clock signal and a first touch sensing control signal that are provided to the second combined integrated circuit during the first mode but not the second mode;
a micro control unit configured to generate a second clock signal and a second touch sensing control signal that are provided to the first combined integrated circuit and the second combined integrated circuit during the second mode but not the first mode;
and the first touch sensing control signal provided by the first combined integrated circuit during the first mode, and
wherein the first combined integrated circuit and the second combined integrated circuit are configured to provide at least one touch driving signal to the display panel and configured to sense a touch based on at least one touch sensing signal received in response to the at least one touch driving signal according to the second clock signal and the second touch sensing control signal provided by the micro control unit during the second mode.


3.	(Currently Amended) The touch display device according to claim 1, further comprising: 
a first multiplexer configured to select the first clock signal to provide to the first combined integrated circuit and the second combined integrated circuit during the first mode, and select the second clock signal to provide to the first combined integrated circuit and the second combined integrated circuit during the second mode;
a second multiplexer configured to select the first touch sensing control signal to provide to the first combined integrated circuit and the second combined integrated circuit during the first mode, and select the second touch sensing control signal to provide to the first combined integrated circuit and the second combined integrated circuit during the second mode.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/            Primary Examiner, Art Unit 2623